DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are currently pending.
Claim 6 has been withdrawn.
Claim 1 has been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
 	
Status of Rejections Pending since the Office Action of 1 July 2022
The 112(a) and (b) from the previous Office Action are withdrawn in view of Applicant’s amendment.
All other rejections from the previous Office Action are maintained in view of Applicant’s amendment and arguments. The rejections have been modified to address the newly added limitations.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in [0033]-[0034] of the specification and Fig.7 to a CPU structure as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducellier et al., CA2632853 A1 (see the attached document).
Regarding claim 1, Ducellier et al. teaches a photovoltaic apparatus (Fig.7a, 7b, and 8) comprising:
A concentrator photovoltaic panel (20, 22; Fig.8, and page 13) including a strip of PV cells connected together (see Para.01 of page 14) (each PV cell corresponds to the claimed “power generating element” and the electrically connected strip of PV cells corresponds to the claimed “power generating circuit”;
A driving device (sliding means 48 and sliding support 26) to move the solar receiver in- and out-of-focus of the concentrating optics (see page 12), corresponding to the claimed limitation of “configured to change an attitude of the concentrator photovoltaic panel);
A control unit (500; Fig.1) configured to control the driving device, wherein the control unit outputs a control signal to the driving device in response to a detection result of the current detection unit (The concentrator of Fig.7A-B and 8 is controlled by the controller 500 of Fig.1 in accordance with one or more feedback signals provided to the controller 500, wherein the feedback signal can be based on measurements of photovoltaic current; see page 13-15). Ducellier teaches that the driving device receives the control signal and protects the concentrator phovoltaic panel inoperable to properly perform power generation from damage due to concentrated heat of sunlight by driving the concentrator photovoltaic panel to an attitude in which the concentrator is out of focus, corresponding to the claimed limitation of “sunlight is not converged on the power generating circuit”. Ducellier teaches that the sliding means 48 traveling on the sliding support 26 is actively controlled by the controller in response to various control signals (see page 13-15 and 20-22). The recitation of “the driving device …protects the concentrator photovoltaic panel inoperable to properly perform power generation from damage due to concentrated heat of sunlight by driving the concentrator photovoltaic panel to an attitude in which sunlight is not converged on the power generating circuit” is a functional limitation. A recitation of the intended use/functional limitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The photovoltaic apparatus of Ducellier is structurally capable of performing the recited process.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), MPEP 2114.  Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Ducellier teaches all the apparatus features of the instant claim and the apparatus of Ducellier is structurally capable of performing the recited functions.
Ducellier further teaches that by varying the amount of concentration in response to incident light conditions, it is possible to control the amount of heating of solar energy collector to ensure that the solar collector’s temperature remains within its safe limit of operation (See page 10). Therefore, Ducellier teaches protecting the concentrator PV panel that might be overheated by sunlight radiation and would be inoperable to properly perform power generation by driving the concentrator PV panel to an out of focus condition, so that sunlight is not converged on the power generating circuit.
Although, Ducellier does not explicitly teach that the current detection unit indicating that concentrator photovoltaic panel is generating no power during tracking of the sun, however, Ducellier teaches that the feedback signals (including the signals provided by the current detection unit) can be used to optimized energy harvest by moving the solar receiver in and out of focus. The signals provided by the current detection unit can obviously include instances where there is no power being generated by the PV panel, and the solar receiver would move in- and out- of focus accordingly to optimize the energy harvest by the concentrator photovoltaic panel.
Regarding claim 2, Ducellier teaches that the control unit outputs a control signal to the driving device in response to a detection result of a voltage detection unit (The concentrator of Fig.7A-B and 8 is controlled by the controller 500 of Fig.1 in accordance with one or more feedback signals provided to the controller 500, wherein the feedback signal can be based on measurements of photovoltaic voltage; see page 13-15 and 22). Ducellier teaches that the sliding means 48 traveling on the sliding support 26 is actively controlled by the controller in response to various control signals including voltage measurements (see page 13-15 and 20-22). 
Although, Ducellier does not explicitly teach that the voltage detection unit indicating that concentrator photovoltaic panel is generating no power during tracking of the sun, however, Ducellier teaches that the feedback signals (including the signals provided by the voltage detection unit) can be used to optimized energy harvest by moving the solar receiver in and out of focus. The signals provided by the voltage detection unit can obviously include instances where there is no power being generated by the PV panel, and the solar receiver would move in- and out- of focus accordingly to optimize the energy harvest by the concentrator photovoltaic panel.
Regarding claim 3, Ducellier further teaches a light condition sensor (504; Fig.1), corresponding to the claimed  “solar radiation intensity detection unit” configured to detect solar radiation intensity, wherein the control unit outputs the control signal, further in response to a detection result of the solar radiation intensity detection unit indicating the solar radiation intensity allows power generation (see page 8).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducellier et al., CA2632853 A1 as applied to claim 1 above, and further in view of Laschinski et al., U.S. Publication No. 2013/0335861 A1.
Regarding claim 4-5, Ducellier teaches all the claimed limitations as set forth above, but does not specifically teach a short-circuit current detection unit configured to detect a short-circuit current of the photovoltaic panel (as required by claim 4), and a switch configured to short-circuit the photovoltaic panel (as required by claim 5).
However, Laschinski teaches a method of detecting an arc fault (i.e. detecting short circuit) in a power circuit comprising a PV generator unit (2; Fig.1 and see abstract), and an arc fault detection system 10, corresponding to the “short-circuit current detection unit”. The arc fault detection unit comprises a control unit 11 with a signal input 12, control output (13, 14), and a signal output 15. The control unit 11 is connected to a current sensor 16. Within the control unit 11, the signal input 12 is connected to an arc indicator that analyzes the measured current signal determining whether the measured current signal indicates the presence of an electric arc [0032]. Laschinski further teaches that each control output 13, 14 is connected to a means (switches 17 and 18) for interrupting an arc fault that has developed within the circuit, wherein the control output 13 is connected to a control input of a short-circuit switch 17, which is suitable to short-circuit the PV generator 2 [0033].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the current detection unit and the control unit of the power circuit of Ducellier to analyze the measured current signal to determine whether the measured current signal indicates the presence of an electric arc fault and if so, short circuit the PV panel by means of a short-circuit switch as taught by Laschinski [0032-0033]. 
Moreover, the control unit of Ducellier would output the control signal based on the detected output current and the short circuit current (see page 12-15 and 22of Ducellier).

Response to Arguments
Applicant's arguments filed on 09/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Ducellier does not disclose the claimed limitation of “the driving device receives the control signal and protects the concentrator photovoltaic panel inoperable to properly perform power generation from damage due to concentrated heat of sunlight by driving the concentrator photovoltaic panel to an attitude in which is sunlight is not converged on the power generating circuit (see page 6 of Remarks).
In response to applicant's argument that Ducellier does not disclose the claimed limitation of “the driving device receives the control signal and protects the concentrator photovoltaic panel inoperable to properly perform power generation from damage due to concentrated heat of sunlight by driving the concentrator photovoltaic panel to an attitude in which is sunlight is not converged on the power generating circuit (see page 6 of Remarks), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Ducellier teaches a control unit (500; Fig.1) configured to control the driving device, wherein the control unit outputs a control signal to the driving device in response to a detection result of the current detection unit (The concentrator of Fig.7A-B and 8 is controlled by the controller 500 of Fig.1 in accordance with one or more feedback signals provided to the controller 500, wherein the feedback signal can be based on measurements of photovoltaic current; see page 13-15). Ducellier teaches that the driving device receives the control signal and protects the concentrator phovoltaic panel inoperable to properly perform power generation from damage due to concentrated heat of sunlight by driving the concentrator photovoltaic panel to an attitude in which the concentrator is out of focus, corresponding to the claimed limitation of “sunlight is not converged on the power generating circuit”. Ducellier teaches that the sliding means 48 traveling on the sliding support 26 is actively controlled by the controller in response to various control signals (see page 13-15 and 20-22). The recitation of “the driving device …protects the concentrator photovoltaic panel inoperable to properly perform power generation from damage due to concentrated heat of sunlight by driving the concentrator photovoltaic panel to an attitude in which sunlight is not converged on the power generating circuit” is a functional limitation. A recitation of the intended use/functional limitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The photovoltaic apparatus of Ducellier is structurally capable of performing the recited process.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), MPEP 2114.  Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Ducellier teaches all the apparatus features of the instant claim and the apparatus of Ducellier is structurally capable of performing the recited functions.
Ducellier further teaches that by varying the amount of concentration in response to incident light conditions, it is possible to control the amount of heating of solar energy collector to ensure that the solar collector’s temperature remains within its safe limit of operation (See page 10). Therefore, Ducellier teaches protecting the concentrator PV panel that might be overheated by sunlight radiation and would be inoperable to properly perform power generation by driving the concentrator PV panel to an out of focus condition, so that sunlight is not converged on the power generating circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726